Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (the “Second Amendment”) is made
and entered into as of the date set forth on the signature page hereto, by and
between True Religion Apparel, Inc., a Delaware corporation (“TRA”), and Lynne
Koplin, an individual (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive and TRA entered into an Employment Agreement, effective
January 4, 2010 and amended as of August 13, 2010 (the “Agreement”);

 

WHEREAS, Executive and TRA desire to further amend the Agreement, as set forth
below; and

 

WHEREAS, Sections 12(a) and 12(l) of the Agreement provides that the Agreement
may be amended only by a written agreement signed by each party.

 

A G R E E M E N T

 

NOW THEREFORE, Executive and TRA hereby agree as follows:

 

1.             Section 1 of the Agreement is hereby amended by adding a new
paragraph at the end thereof, to read in full as follows:

 

“Effective August 18, 2011, Executive shall serve as President of TRA.”

 

2.             Section 2 (a) of the Agreement is hereby amended by replacing
“Chief Operating Officer” therein with “President.”

 

3.             All other terms and conditions of the Agreement shall remain in
full force and effect.

 

This Second Amendment, along with the Agreement, contains the entire
understanding of the parties hereto relating to the subject matter of this
Second Amendment and the Agreement and cannot be changed or terminated except in
writing signed by both Executive and TRA.

 

Any amendment or waiver of any term or provision of this Second Amendment shall
be effective only if made in writing.  Any written amendment or waiver shall be
effective only in the instance given and then only with respect to the specific
term or provision (or portion thereof) of this Second Amendment to which it
expressly relates, and shall not be deemed or construed to constitute a waiver
of any other term or provision (or portion thereof) waived in any other
instance.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date set forth below.

 

 

 

TRUE RELIGION APPAREL, INC.

 

 

 

 

 

 

 

 

/s/ JEFFREY LUBELL

 

 

Name:

Jeffrey Lubell

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Date: October 27, 2011

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

/s/ LYNNE KOPLIN

 

 

Name: Lynne Koplin

 

 

 

 

 

Date: October 27, 2011

 

 

 

--------------------------------------------------------------------------------

 